*147On Rehearing.
Breaux, J.
We affirm the principles laid down in our previous deer e.
The plaintiff is entitled to damages.
We think the estimate of the amount should be reduced for the reason that damages to the etagere (part of plaintiff’s furniture) was considerably less than claimed.
The damage to the rosewood bed should be less than the amount allowed.
The estimate placed on the picture of a marine scene on the coast of England, it strikes us, is greater than its value.
We will not again no over thb estimates in detail. Considering the damages as a whole,'we think that fifteen hundred dollars is a fair compensation for all the damages claimed.
We the more readily reach that conclusion because it was stated in evidence on the part of the defendant that plaintiff, prior to suit, had made claim of the railroad company lor that a:r.ount. That-statement was not denied by the defendant.
It is therefore ordered, adjudged and decreed that the amount of our original decree be reduced from two thousand dollars to fifteen hundred dollars, with legal interest, and that appellee pay cost of appeal.
After this reduction and amendment our decree is affirmed.